USCA4 Appeal: 22-6240      Doc: 8         Filed: 08/12/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6240


        HARRY SHAROD JAMES, a/k/a Harry Sharod James-El,

                             Petitioner - Appellant,

                      v.

        EDDIE M. BUFFALOE, JR., Secretary of the North Carolina Department of Public
        Safety,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Martin K. Reidinger, Chief District Judge. (3:21-cv-00275-MR)


        Submitted: July 28, 2022                                          Decided: August 12, 2022


        Before HARRIS and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Harry Sharod James, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6240         Doc: 8      Filed: 08/12/2022      Pg: 2 of 2




        PER CURIAM:

               Harry Sharod James seeks to appeal the district court’s order dismissing his 28

        U.S.C. § 2254 petition without prejudice as successive. The order is not appealable unless

        a circuit justice or judge issues a certificate of appealability.           See 28 U.S.C.

        § 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial showing

        of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court

        denies relief on the merits, a prisoner satisfies this standard by demonstrating that

        reasonable jurists could find the district court’s assessment of the constitutional claims

        debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district

        court denies relief on procedural grounds, the prisoner must demonstrate both that the

        dispositive procedural ruling is debatable and that the petition states a debatable claim of

        the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

        Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               Limiting our review of the record to the issues raised in James’ informal brief, we

        conclude that James has not made the requisite showing. See 4th Cir. R. 34(b); see also

        Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

        document; under Fourth Circuit rules, our review is limited to issues preserved in that

        brief.”). Accordingly, we deny a certificate of appealability and dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED

                                                     2